 1

 2

 3

 4

 5
                                                          The Honorable Marsha J. Pechman
 6

 7

 8                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 9                                   AT SEATTLE
10   BARBARA KNAPKE, individually and on       Case No. 2:21-cv-00262-MJP
     behalf of all other similarly situated,
11
                                               ORDER    GRANTING    DEFENDANT’S
12                           Plaintiff,        MOTION TO WITHDRAW JULY 5 ORDER
                  v.
13
     PEOPLECONNECT, INC., a Delaware
14   Corporation,
15
                            Defendant.
16

17

18

19

20

21

22

23

24

25

26

27

28
     ORDER GRANTING                                            JENNER & BLOCK LLP
     MOTION TO WITHDRAW JULY 5 ORDERS – 1                       633 WEST 5TH STREET
     2:21-CV-00262-MJP                                        LOS ANGELES, CA 90071
                                                             TELEPHONE: 213 239-5100
 1          This matter comes before the Court on Defendant PeopleConnect, Inc.’s Unopposed
 2   Motion for the Withdrawal of July 5 Orders (“Withdrawal Motion”). Having considered the brief
 3   and argument, and reviewed the Court’s previous orders, the Court hereby GRANTS the
 4   Withdrawal Motion. The Court’s July 5, 2021 Minute Order (Dkt. No. 20) is withdrawn and the
 5   parties are instructed to abide by the Court’s two previous two orders regarding scheduling and
 6   Rule 26 disclosures, Dkt. Nos. 9 and 15.
 7
      Dated this 12th day of July, 2021
 8

 9

10
                                                           A
                                                           The Honorable Marsha J. Pechman
11                                                         UNITED STATES DISTRICT JUDGE
12
     Presented by:
13
     Defendant PeopleConnect, Inc.
14

15   /s/ Brent Caslin
     Brent Caslin, Washington State Bar No. 36145
16
     JENNER & BLOCK LLP
17   633 West 5th Street, Suite 3600
     Los Angeles, California 90071-2054
18   Telephone: 213 239-5100
     bcaslin@jenner.com
19

20

21

22

23

24

25

26

27

28
     ORDER GRANTING                                                     JENNER & BLOCK LLP
     MOTION TO WITHDRAW JULY 5 ORDERS – 2                                633 WEST 5TH STREET
     2:21-CV-00262-MJP                                                 LOS ANGELES, CA 90071
                                                                      TELEPHONE: 213 239-5100
